Citation Nr: 1101116	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In his August 2006 substantive appeal, the Veteran requested a 
hearing before a member of the Board at the RO.  This hearing 
request was withdrawn in September 2006 and no later request for 
a hearing has been made.

In April 2008, the Board remanded this matter for further claims 
development which was to consist of:  making efforts to contact 
the Veteran to obtain the names and addresses of medical 
providers who have provided treatment for hypertension or 
diabetes; making efforts to obtain records of treatment that were 
not already of record; making efforts to obtain records from 
Darnell Army Community Hospital for treatment since 1997; 
scheduling the Veteran for a new VA examination to determine 
whether it is at least as likely as not that his hypertension 
and/or diabetes are related to service; and readjudicating the 
Veteran's claims.

Following further development as directed in the April 2008 
remand, in June 2009, the Board remanded this matter again on the 
basis that VA examination reports of April 2009 were 
insufficient.  Namely, the Board identified that neither 
examination report identifies whether the Veteran's hypertension 
or diabetes are at least as likely as not related to his active 
duty service.  For that reason, this matter was remanded once 
again for the purpose of obtaining a clarifying addendum from the 
same VA examiner who performed the April 2009 examinations.  The 
Board finds that the action directed in its June 2009 remand have 
been met with compliance.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension and diabetes 
mellitus, type II.
2.  Service treatment records show the presence of elevated blood 
glucose levels as well as blood pressure readings showing 
diastolic pressure predominantly 90 millimeters or higher on 
confirmed by readings taken two or more times on at least three 
different days during service.

3.  The Veteran's currently diagnosed hypertension is related to 
his active duty service.

4.  The evidence is in relative equipoise as to the question of 
whether the Veteran's diabetes mellitus, type II, is related to 
his active duty service.

5.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's diabetes mellitus, type II was first incurred during 
his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).

2.  The criteria for service connection for diabetes mellitus, 
type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including diabetes mellitus and 
cardiovascular-renal diseases such as hypertension, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

II.  Entitlement to Service Connection for Hypertension

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1, 
"hypertension" is defined by blood pressure readings which show 
diastolic pressure (the bottom value of a blood pressure reading) 
as being predominantly 90 millimeters or higher.  "Isolated 
systolic hypertension" is defined by blood pressure readings in 
which systolic blood pressure (the top number of a blood pressure 
reading) is predominantly 160 millimeters or greater and the 
systolic blood pressure is less than 90 millimeters.  Both 
"hypertension" and "isolated systolic hypertension" must be 
confirmed by readings taken two or more times on at least three 
different days.

Generally, the evidence of record contains few specific lay 
contentions by the Veteran in support of his claim for service 
connection for hypertension.  The only such contention of record 
is a June 2006 Notice of Disagreement, in which he asserts that 
he had high blood pressure readings during his active duty 
service.
Consistent with the Veteran's assertion, service treatment 
records in the claims file show sporadic high blood pressure 
readings.  In September 1978, the Veteran's blood pressure was 
measured as 140/100 during treatment for reported chest pains.  A 
separate reading nine years later, in August 1979, during 
treatment for suspected elbow fracture, left eye hematoma, and 
leg abrasions, revealed blood pressure of 120/90.  A May 1985 
blood pressure reading, taken during treatment for low back pain, 
revealed blood pressure of 120/100.  In April 1996, during 
treatment again for back pain, the Veteran's blood pressure was 
120/96.

Post-service treatment records from 1997 through 2008 contain 
various blood pressure readings, beginning in 2001, indicative of 
hypertension.  In March 2001, during treatment for injuries 
sustained in a motor vehicle accident, the Veteran's blood 
pressure was 139/96.  During routine physicals in September 2002, 
January 2003, and March 2003, blood pressure was 156/91, 148/96, 
and 136/93 respectively.  In June 2004, the Veteran was 
apparently given a provisional diagnosis of "probable 
hypertension" after a reading of 149/98.  That diagnosis was 
confirmed in December 2004 after a blood pressure reading of 
149/97.

Following a VA examination for hypertension in April 2009, the VA 
examiner acknowledged high blood pressure readings during 
service.  Nonetheless, he concluded without explanation that the 
in-service blood pressure readings did not meet the "clinical 
criteria" for hypertension.

Following the Board's June 2009 remand requesting clarification, 
the VA examiner provided an addendum report in September 2009, 
wherein he elaborated that the Veteran's service treatment 
records show only two instances of elevated blood pressure 
readings.  He further notes that these readings were taken during 
treatment for chest pain and an elbow fracture, and were likely a 
physiological reaction to acute pain.  The examiner also notes 
that the evidence in the claims file does not show hypertension 
from 1998 to 2004.

Based upon the evidence of record, the Board finds that the 
Veteran is entitled to service connection for hypertension.  
Consistent with the Veteran's contentions, the service treatment 
records show elevated blood pressure readings, on at least three 
separate occasions - that is, in September 1978, August 1979, May 
1985 and April 1996 -- that are indicative of hypertension as 
defined under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Post-
service treatment records beginning in 2001 document ongoing 
hypertension leading up to a formal diagnosis of that disorder in 
December 2004.

The Board acknowledges the negative nexus opinion expressed by 
the VA examiner in his April 2009 report and September 2009 
addendum, but it does not find those findings to be convincing.  
The Board notes that the VA examiner's opinions are based upon 
factual inaccuracies and conjecture.  The examiner inaccurately 
reported that the service treatment records showed two occasions 
of elevated blood pressure readings during service; actually, 
diastolic readings at or above 90 mm. Hg. were recorded in 
September 1978, August 1979, May 1985 and April 1996.  Also, 
although the examiner was technically correct in that the Veteran 
was not diagnosed with hypertension before 2004, the examiner 
overlooks the fact that the available evidence beginning in 2001 
document high blood pressure readings.  Given the examiner's 
failure to address these records in his conclusion, the Board has 
difficulty accepting that basis of the examiner's conclusion.  
Finally, the Board is not convinced by the examiner's conclusion 
that the Veteran's elevated blood pressure readings during 
service were the product of physiological reactions to acute 
pain.  The September 1978 record which relates to complaints of 
chest pain and shows blood pressure of 140/100 does not 
specifically indicate any reports of acute pain.  Similarly, the 
August 1979 record to which the VA examiner refers does not 
indicate any reports or findings of acute pain.  The Board 
further notes that the record does not show that the Veteran, in 
fact, fractured his elbow; rather, the possibility of such a 
fracture was initially considered but, at worst, physical 
findings show the existence of a right elbow abrasion and 
swelling.  And, although not mentioned by the examiner, the 
elevated blood pressure readings obtained in May 1985 and 
April 1996 when the Veteran was treated for back pain also were 
not obtained at times when acute pain was specifically reported.  

Under the circumstances, where the evidence does not document the 
presence of acute pain at the time of the Veteran's in-service 
elevated blood pressure readings, the Board must conclude that 
the VA examiner's opinion expressed in his September 2009 
addendum is based upon both conjecture and an inaccurate factual 
premise.  Accordingly, the Board assigns the VA examiner's 
opinion, insofar as the etiology of the Veteran's hypertension, 
little probative weight.

Based upon the Veteran's in-service manifestation of systolic 
blood pressure readings of 90 mm. Hg. or higher in September 
1978, August 1979, May 1985 and April 1996 and documented post-
service diagnosis of hypertension, the Board finds that the 
Veteran is entitled to service connection for hypertension.  As 
such, this claim is granted in full.

III.  Entitlement to Service Connection for Diabetes Mellitus, 
Type II

Generally, the evidence is record contains few specific lay 
contentions by the Veteran in support of his claim for service 
connection for hypertension.  The only such contention of record 
is a June 2006 Notice of Disagreement, in which he asserts that 
he experienced high blood sugar readings during his active duty 
service.

A review of the service treatment records in the claims file does 
not reveal any treatment for hyperglycemia during service.  Blood 
test results attached to his January 1997 retirement examination 
reflect glucose readings of 112 mg/dL, which is beyond outside 
the normal range of 70-110 mg/dL, as it is identified on the lab 
record.  These test results also show elevated cholesterol and 
triglyceride levels.

The available post-service treatment records in the claims file 
show that the Veteran was diagnosed with diabetes mellitus, type 
II, in April 2002.  Subsequent treatment records through 2008 
document follow-up treatment for that condition.  These records, 
however, do not offer any opinions which relate the Veteran's 
diabetes mellitus, type II to his active duty service.

In April 2009, the Veteran was afforded a VA examination to 
determine the etiology of his diabetes mellitus, type II.  His 
claims file was reviewed by the examiner in conjunction with the 
examination.  At the examination, the Veteran reported that onset 
of his condition occurred six years prior (as discussed above, he 
was actually diagnosed seven years before his examination).  The 
examiner notes in the report that the Veteran's service treatment 
records do not reflect the onset of diabetes mellitus during 
service.  Thus, given the Veteran's own reported history and the 
examiner's review of the service treatment records, the examiner 
concludes that the Veteran did not have diabetes mellitus during 
service.  He does not, however, specifically find that it is less 
likely as not that the Veteran's diabetes mellitus is related to 
his active duty service.

In a September 2009 addendum report, the VA examiner attempts to 
clarify that there is no laboratory evidence of diabetes mellitus 
during service.  In providing this opinion, he overlooks the 
laboratory findings of elevated glucose levels at the Veteran's 
January 1997 retirement examination.

Under the circumstances, the Board finds that the VA examiner's 
findings and conclusions are based upon an erroneous factual 
premise.  As such, his conclusions are due limited probative 
weight.  Consistent with the Veteran's lay contentions, the 
service treatment records show elevated glucose, cholesterol, and 
triglyceride readings during service.  In April 2002, he was 
diagnosed with diabetes mellitus, type II.  Although the evidence 
does not show a diagnosis of diabetes mellitus during service or 
a medical opinion relating diabetes mellitus to service, the 
Board finds that the evidence is in relative equipoise as to 
those questions.  Hence, resolving reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran's diabetes 
mellitus, type II is at least as likely as not related to his 
active duty service.

Based upon the Veteran's in-service manifestation of elevated 
glucose levels and subsequent documented diagnosis of diabetes 
mellitus, type II, the Board finds that the Veteran is entitled 
to service connection for diabetes mellitus, type II.  As such, 
this claim is granted in full.

IV.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken above, no further notification or assistance in developing 
the facts pertinent to this limited matter is required at this 
time.  Indeed, any such action would result only in delay.


ORDER

Service connection for hypertension is granted.

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


